DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-19, drawn to a resin barrier device.
Group 2, claim(s) 20-21, drawn to a gasket.
Group 3, claim(s) 22-24, drawn to a resin infusion method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 appear to lack unity of invention because the groups do not share the same or corresponding technical feature.  The gasket of claim 20 is not used in claim 22 or claim 1.
Alternatively, Groups 1-3 lack unity of invention because even if Group 1 was interpreted to be a shared technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Perl (US 4,529,419), Filsinger (US 20130099429) in view of Perl (US 4,529,419), or Filsinger alone.  
Perl teaches a filter which has a housing and two ports capable of connection to vacuum and resin (9’, 12’).  The flow path has an increased flor area larger than either port (Fig. 3).  Perl provides a gas-permeable (4:20) membrane (10’) across the increased flow area.  This provides the special technical feature in claim 1.
Alternatively, Filsinger teaches a resin infusion device with a semi-permeable membrane (39). Perl teaches a filter which has a housing and two ports capable of connection to vacuum and resin (9’, 12’).  The flow path has an increased flor area larger than either port (Fig. 3).  Perl provides a gas-permeable (4:20) membrane (10’) across the increased flow area.  It would have been obvious to one of ordinary skill in the art to substitute the gas-permeable Perl filter device for the similar semi-permeable membrane of Filsinger as an obvious interchangeable substitute for performing the same function.  This provides the special technical feature of claim 1.   
Filsinger alone appears to meet claim 22 in light of the increased flow area in Filsinger’s Fig. 3, items 18 and 52 and the semi-permeable membrane 39 which blocks resin flow from flowing into the vacuum source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742